 In the Matter of SCIIUYLKILL PRODUCTS COMPANY, INC., EMPLOYERandDISTRICT50,UNITEDMINEWORMERS OF AMERICA, AFL.,PETITIONERCase No. 15-R-1796.Decided April 10, 1947Messrs. C. W. PhillipsandC. E. Bassett,of Baton Rouge, La., forthe Employer.Messrs. Archie AndersonandSam Stevenson,of Baton Rouge, La.,for the Petitioner.Mr. Abraham Frank,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESUpon a petition duly filed, the National Labor Relations Board,on December 18 and 19, 1946, conducted a prehearing election amongemployees of the Employer in the alleged appropriate unit, to deter-mine whether or not they desired to be represented by the Petitioneror by the United Lead Workers, Local Industrial Union, 1593, CIO,herein called the CIO, for the purposes of collective bargaining, orby neither.At the close of the election a Tally of Ballots was furnished theparties.The Tally shows that there were approximately 115 eligiblevoters.Of the 96 votes cast, 57 were for the Petitioner, 22 for theCIO, 10 against representation by any labor organization, and 7ballots were challenged.Thereafter, an appropriate hearing 1 was held at Baton Rouge,Louisiana, on January 29, 1947, before C. Paul Barker, hearing officer.At the hearing, the Employer moved to dismiss the proceedings prin-cipally on the ground that the Board does not have jurisdiction overthe Employer 2The hearing officer reserved ruling on the motionfor the Board.For reasons discussed in SectionI, infra,the motionis hereby denied.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.'The CIO was served with notice of hearing, but did not appear.The petition was amended by the hearing officer to show the correct name of the Eni-ployer as "Schuylkill Products Company, Inc " Inasmuch as the Employer does not appearto have been misled by the eironeous designation nor its interests prejudiced thereby, wefind no merit in its contentionthatsuch error affords ground for dismissal.73 N. L. R. B., No 64340 SCHUYLKILL PRODUCTS COMPANY, INC.341Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTS1.THE BUSINESS OF THE EMPLOYERSchuylkill Products Company, Inc., a Louisiana corporation, isengaged in the processing of slag, dross, scrap lead and lead wasteinto pure lead and antimonial lead. Its only plant is located at BatonRouge, Louisiana.All raw materials and all finished products pro-cessed by the Employer are'owned by the Ethyl Corporation, a Dela-ware corporation, which manufactures general chemical products attwo plants, located respectively at Baton Rouge, Louisiana, and Deep-water, New Jersey. Tetraethyl lead is the principal product producedby the Baton Rouge plant of the Ethyl Corporation. For a 5-monthperiod raw materials purchased at the Baton Rouge plant of the EthylCorporation exceeded $2,000,000 in value, of which approximately 80percent was shipped from points outside the State of Louisiana.During the same period, the total products manufactured at this plantexceeded $4,000,000 in value, of which approximately 60 percent wastransported to points outside the State of Louisiana.The EthylCorporation obtains from 1,000 to 1,500 tons of lead per month fromthe Employer, constituting an amount in excess of 10 percent of thetotal lead used in the manufacture of tetraethyl lead by the BatonRouge plant.We find that the Employer is engaged in commerce within themeaning of the National Labor Relations Act.'II.THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Em-ployer.The United Lead Workers, Local Industrial Union, 1593, is a labororganization affiliated with the Congress of Industrial Organizations,claiming to represent employees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.3SeeMatter of Cason and TierneyCo,69 N. L. R.B. 523;andMatter of Quick Indus-tries,Incorporated,69 N. L R B. 760. 342DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV. THE APPROPRIATE UNITThe parties agree generally that the appropriate unit should com-prise all production and maintenance employees of the Employer ex-cluding office and clerical employees, chemists, laboratory employees,foremen, and supervisors.They are in dispute, however, as to sevenassistant foremen, hereinafter discussed, whose ballots were challengedat the election.The Employer would exclude these employees on theground that they are supervisory employees, whereas the Petitionerwould include them.Furnace Assistant Foremen: H. Corijell, F. Mroshinskie, J. Wilton,H. Stevenson.These four employees are responsible, on their respec-tive shifts, for the operation of the furnaces and the supervision ofnine manual workers.They do no manual labor, are hourly paidat a substantially higher rate than the manual workers, and have theauthority to reprimand, discipline, and discharge the employees work-ing under their supervision.We find that these employees exercisesupervisory authority within the Board's customary definition thereof;we shall exclude them.Yard Assistant Foreman: W. France.This employee supervisesthe activities of eight men in loading, trucking, and weighing mate-rials.He assists in keeping records relating to hours of employmentand acts as substitute foreman.He does no manual labor and hasthe authority to reprimand, discipline, and discharge the employeesworking under his supervision.We are of the opinion that France isa supervisory employee ; we shall exclude him.Assistant Foreman: D. Rogers.This employee is in charge of re-pair and construction work and supervises approximately 19 men.He does no manual labor and has the authority to reprimand, dis-cipline, and discharge the employees working under his supervision.We shall exclude him.Assistant Foreman: J. Robertson.This employee operates the dragline and supervises the work of two or three employees. In additionhe acts as substitute yard assistant foreman.He is paid a monthlysalary.Inasmuch as the record reveals that he exercises the sameauthority as the other assistant foremen, discussed above, we shallexclude him.We find that all production and maintenance employees of the Em-ployer at the Baton Rouge, Louisiana, plant, excluding office and cleri-cal employees, chemists, laboratory employees, assistant foremen, fore-men, and all or any other supervisory employees with authority tohire, promote, discharge, discipline, or otherwise effect changes in thestatus of employees, or effectively recommend such action, constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act. SCHUYLKILL PRODUCTS COMPANY, INC.V.THE DETERMINATION OF REPRESENTATIVES343The results of the election held prior to the hearing show that thePetitioner received a majority of the valid votes cast.Since the num-ber of challenged ballots does not affect the results of the election,we shall certify the Petitioner as the collective bargaining represent-ative of the employees in the unit found appropriate in Section IV,supra.CERTIFICATION OF REPRESENTATIVESIT IS HEREBY CERTIFIED that District 50, United Mine Workers ofAmerica, AFL, has been designated and selected by a majority of theproduction and maintenance employees of the Schuylkill ProductsCompany, Inc., Baton Rouge, Louisiana, excluding office and clericalemployees, chemists, laboratory employees, assistant foremen, fore-men, and all supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect changes in the status ofemployees, or effectively recommend such action, as their representa-tive for the purposes of collective bargaining and that pursuant toSection 9 (a) of the Act the said organization is the exclusive repre-sentative of all such employees for the purposes of collective bargain-ing with respect to rates of pay, wages, hours of employment, andother conditions of employment.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Certification of Representatives.